Citation Nr: 1618192	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  09-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental condition compensation purposes, to include entitlement to VA outpatient dental treatment.  

2.  Entitlement to an effective date earlier than June 2, 2003 for the grant of service connection for a chronic left hip strain ("left hip disability").

3.  Entitlement to an effective date earlier than September 14, 2011, for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a higher initial disability rating for depression, evaluated as 30 percent disabling prior to September 14, 2011, and as 70 percent disabling from September 14, 2011.

5.  Entitlement to an initial disability rating in excess of 10 percent for chronic left hip strain ("left hip disability").  

6.  Entitlement to a disability rating in excess of 10 percent for status post stress fracture of the right femur with slight hip disability.

7.  Entitlement to a higher disability rating for status post stress fracture of the right tibia, evaluated as 10 percent disabling prior to July 2, 2008, as 20 percent disabling from July 2, 2008 to March 7, 2012, and as noncompensably disabling from March 8, 2012.

8.  Entitlement to a higher disability rating for status post stress fracture of the left tibia, evaluated as 10 percent disabling prior to July 2, 2008, as 20 percent disabling from July 2, 2008 to March 7, 2012, and as noncompensably disabling from March 8, 2012.

9.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

10.  Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1993 to March 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2003, September 2008, and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Oakland, California and Manila, the Republic of the Philippines.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Houston RO.

In July 2014, the Board remanded this case to schedule a videoconference hearing before the Board.  However, in a February 2016 letter, the Veteran withdrew his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ):  Entitlement to an earlier effective date for the grant of TDIU; entitlement to higher initial disability ratings for depression and the left hip disability; and entitlement to increased ratings for the right femur and right and left tibia disabilities.


FINDINGS OF FACT

1.  A March 2009 rating decision denied service connection for a dental condition; the Veteran did not file a timely notice of disagreement, and no evidence or new service records were received within one year of the RO decision.  

2.  The evidence associated with the claims file subsequent to the March 2009 rating decision denying service connection for a dental condition for compensation purposes is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.

3.  The evidence associated with the claims file subsequent to the March 2009 rating decision denying entitlement to VA outpatient dental services is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for VA outpatient dental services.
 
4.  The Veteran has been awarded a TDIU, thereby making him eligible for class IV VA outpatient dental treatment.  

5.  The Veteran filed an initial claim of entitlement to service connection for a left hip disability in June 2002, which was granted with an effective date of June 2, 2003, the date entitlement arose.

6.  Prior to June 2, 2003, the evidence does not demonstrate the presence of a chronic left hip disability for which service connection can be granted.

7.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; separate disability ratings for each ear are not authorized under VA regulations.

8.  Throughout the increased rating period on appeal, audiometric testing has revealed, at worst, an average puretone threshold of 21, and 96 percent speech recognition in the left ear.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision, which denied service connection for a dental condition, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the March 2009 rating decision is not new and material to reopen the claim of entitlement to service connection for a dental condition for compensation purposes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 4.150 (2015).

3.  The evidence relating to the claim for VA outpatient dental services received subsequent to the March 2009 rating decision is new and material, and the claim of entitlement to VA outpatient dental services is reopened.  38 U.S.C.A. §§ 1712, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.381, 17.161 (2015). 

4.  The criteria for entitlement to class IV VA outpatient dental treatment have been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161(h) (2015).

5.  The criteria for an effective date earlier than June 2, 2003, for the grant of service connection for a chronic left hip strain have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.160, 3.400 (2015).  

6.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2015).

7.  The criteria for a compensable disability rating for left ear hearing loss have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Dental Condition Claim 

In October 2008, the Veteran filed an initial claim for service connection for a dental condition.  The claim was denied in a March 2009 rating decision.  The RO found that there was no evidence of a current disability for which service connection could be granted, and instructed the Veteran to submit a claim for treatment purposes only to the VA Manila Outpatient Clinic if he wished to do so.  The Veteran did not file a timely NOD, and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156(c).  Consequently, the March 2009 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In September 2011, the Veteran filed a request to reopen his claim for service connection for a dental condition.  In the July 2012 rating decision on appeal, the RO denied reopening of the claim, finding that no new and material evidence had been received.     

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim of entitlement to service connection for a dental condition.  

Notwithstanding the determination of the RO regarding reopening or not reopening the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final March 2009 rating decision denying service connection included service treatment records, post-service VA treatment records, and the Veteran's statements.  

Service treatment records show that in October 1993, the Veteran underwent a Medical Board evaluation and it was determined that his dental condition was acceptable.  In January 1994, several months prior to service separation, he underwent an endodontic evaluation of tooth number 19 to determine if a root canal was necessary.  Bitewing x-rays were taken.  It is unclear whether a root canal was performed during active service.  

Following separation from service, the first record of dental complaints or treatment is in February 2009, when the Veteran told his dentist that tooth number 19 was treated immediately after discharge from active service with a root canal and that the tooth was crowned.  He complained of mild pain in the left region, especially when eating.  Examination of tooth number 19 was negative for recurrent caries (confirmed by x-rays), and there was no percussion, palpation, swelling, or mobility of the tooth.  There was moderate subgingival plaque and calculus.  The dentist diagnosed generalized mild chronic periodontitis with localized moderate periodontitis.      

Based on this evidence, in the March 2009 rating decision, the RO denied the claim for service connection for a dental condition, finding no evidence of a current dental disability for which service connection could be granted.        

Evidence added to the record since the time of the last final denial in March 2009 includes updated post-service VA treatment records and statements of the Veteran.  However, none of the updated treatment records demonstrate a current dental disability for which service connection could be granted.  Namely, none of the updated treatment records show loss of substance of the body of the maxilla or mandible, or any other condition eligible for service connection under the provisions of 38 C.F.R. § 4.150.  Indeed, VA treatment records from July 2010 show no dental pathology on examination and a negative mandibular x-ray study.  In addition, in December 2011, the Veteran reported that he had not seen a private dentist and that his tooth pain had improved.  Moreover, the statements of the Veteran are redundant in that he has simply reiterated his assertions of entitlement to service connection.   

The evidence added to the record since the previous March 2009 denial of the claim for service connection for a dental condition does not constitute new and material evidence.  Although some of the evidence is new, in that it was not associated with the claims file prior to the last final denial in March 2009, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the service connection claim.  Indeed, as explained above, the new evidence weighs against a grant of the claimed dental disability.

As noted above, the statements of the Veteran on the matter are redundant and cumulative because they just reiterate previously considered assertions.  Moreover, the medical evidence continues to reveal that there is no current dental disability for which service connection can be granted, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the service connection claim.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for a dental condition for compensation purposes cannot be reopened.  

However, since the last final denial of the claim in March 2009, the Veteran was awarded a TDIU in the July 2012 rating decision.  The demonstration of entitlement to a 100 percent rate by reason of individual unemployability constitutes new and material evidence, as it shows that he meets the requirement for class IV VA outpatient dental treatment, as it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 17.161(h).  Therefore, his claim of entitlement to service connection for a dental condition for treatment purposes is reopened.  Moreover, for the foregoing reasons, the claim is granted, and the Veteran is entitled to receive needed dental treatment pursuant to class IV eligibility.  Id.  Therefore, the appeal is granted to that extent only.

Earlier Effective Date for Grant of Service Connection for Left Hip Disability

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for his left hip disability, essentially because he avers that the disability manifested prior to the assigned effective date of June 2, 2003.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  
38 C.F.R. § 3.155(b).

Thus, with respect to the earlier effective date claim on appeal here, the Board will focus the analysis on determining the proper date of the claim and the proper date of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400.

The Veteran filed an original claim of entitlement to service connection for a left hip disability in June 2002.  In a July 2003 rating decision, the RO denied service connection.  However, the Veteran appealed that decision, and, eventually, in the September 2008 rating decision that is the subject of this appeal, the RO granted service connection for the left hip disability, effective from June 2, 2003, the date the RO determined that the evidence of record first demonstrated the existence of a chronic left hip disability, and, hence, the date entitlement arose.  

Thus, the question before the Board is whether there is any evidence in the claims file of a chronic left hip disability (i.e., that entitlement to service connection for a left hip disability arose) prior to June 2, 2003.  The Board concludes there is not.

For instance, a May 2002 VA treatment note indicates that examination of the hips was normal.  In June 2002, although the Veteran reported bilateral hip pain, examination revealed no tenderness to palpation of the hips, and the clinician assessed hip pain.  

At a November 2002 physical therapy evaluation, it was noted that range of motion of the hips was within normal limits, and strength was 4+/5 throughout for flexion, abduction, adduction, and extension.  It was noted that the hip flexors were tight as assessed by a prone knee bend.  However, no diagnosis was rendered with regard to the left hip.  Indeed, the focus of complaints, treatment, and diagnoses prior to June 2, 2003 was on the right hip, not the left.  

At the June 2, 2003 VA examination, x-ray studies of the left hip showed mild osteoarthritis.  This is the date that entitlement to service connection arose, as it is the date that a chronic left hip disability was first demonstrated.  

While the Veteran complained of left hip pain prior to June 2, 2003, pain, without an underlying disability, is not a condition for which service connection can be granted.  

For these reasons, the Board concludes that the date entitlement arose is June 2, 2003.  To reiterate the statement of the law above, under 38 C.F.R. § 3.400(b)(2), the later either of the date of the claim (in this case, June 4, 2002) or the date upon which entitlement arose controls, and is the appropriate effective date.  Currently, the effective date is June 2, 2003, which is the date entitlement arose for reasons explained above.    

To the extent the Veteran is arguing the date of claim should be the effective date, his claim must fail.  Although the date of claim pre-dated the date entitlement arose in this case, under the law, the proper effective date is the later of the two.  See 38 C.F.R. § 3.400(b)(2).  

For the reasons already discussed, an effective date prior to June 2, 2003, is not justified.  As the preponderance of the evidence is against a grant of an earlier effective date, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating for Tinnitus

Service connection for tinnitus was granted effective October 3, 2000, and a 10 percent disability rating was assigned under the provisions of 38 C.F.R. § 4.87, DC 6260.  The Veteran filed a request for an increased disability rating (as part of a claim for higher ratings for all of his service-connected disabilities) in September 2011.  

Throughout the rating period on appeal, the Veteran has been assigned a 10 percent disability rating for tinnitus pursuant to DC 6260.  A 10 percent disability rating represents the maximum available benefit for tinnitus under DC 6260.  

To the extent that the Veteran's request for a rating in excess of 10 percent for tinnitus can be construed as a request for assignment of separate 10 percent evaluations for each ear, the Board observes that note (2) to DC 6260 provides that only a single 10 percent evaluation is to be assigned for tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  An increased schedular rating or assignment of a compensable evaluation for each ear is not available. 

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating for Left Ear Hearing Loss

Next, the Veteran is in receipt of a noncompensable disability rating for his service-connected left ear hearing loss for the entire increased rating period on appeal.  Service connection for left ear hearing loss was granted effective from October 3, 2000, and the Veteran filed a claim for higher disability ratings for all of his service-connected disabilities in September 2011.    

His hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  However, none of the audiograms described below show such findings, so evaluation under 38 C.F.R. § 4.86(a) or (b) is not warranted.

After a review of all the evidence in this Veteran's case, the Board finds that the weight of the evidence is against the Veteran's appeal for a compensable disability rating for left ear hearing loss for the entire rating period on appeal.  Throughout the rating period on appeal, audiometric testing has revealed, at worst, an average puretone threshold of 21, and 96 percent speech recognition in the left ear.  Throughout the rating period on appeal, the service-connected hearing loss disability manifested, at worst, Level I hearing acuity in the left ear.  Under the provisions of 38 C.F.R. § 4.85(f), when impaired hearing is only service-connected in one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  This results in a zero percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes a March 2012 audiogram, which reflects puretone thresholds of 15, 5, 5, 10, and 65 decibels at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, in the left ear, with an average puretone threshold of 21 decibels.  The speech recognition score was 96 percent in the left ear.  These results, as described above, result in a noncompensable disability rating under Table VII.        

The Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to a compensable disability rating for left ear hearing loss for any part of the rating period on appeal. 

The Board also notes that, in the March 2012 VA examination report, the VA examiner commented that the hearing loss in the left ear included some of the speech frequency range, but only at 4000 Hz, and that the Veteran should not have problems with speech understanding when in quiet environments and should have only minimal difficulty with communication in the presence of background noise.  Moreover, the hearing loss should not affect his ability to obtain and maintain gainful employment, and does not impact ordinary conditions of daily life.  

The Board finds that the conclusions regarding the effects of the hearing loss disability on daily life and occupation do not warrant a compensable disability rating for left ear hearing loss.  The Board acknowledges the Veteran's contentions that his hearing loss disability warrants a compensable disability rating.  However, as noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345. 

For these reasons, the Board finds that the claim for a compensable disability rating for left ear hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a compensable disability rating for the entire rating period on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's left ear hearing loss disability and tinnitus.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

Turning special attention to tinnitus, as it is rated at the maximum available schedular rating, during the timeframe on appeal, the Veteran described his tinnitus as an annoying, moderate to loud volume high-pitched tone.  He denied the presence of vertigo at the VA examination.  While he indicated that it made it difficult for him to concentrate and sleep, he did not otherwise assert any unusual symptoms or manifestations he believed to be related to his tinnitus.  Diagnostic Code 6260 specifically instructs that a maximum 10 percent disability rating be assigned for recurrent tinnitus, which is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) [quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)].  Crucially, the Veteran reported symptoms that fall directly in line with the medical definition of tinnitus.  As such, the Veteran's precise symptomatology and effects are contemplated by the rating schedule.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left ear hearing loss disability and tinnitus are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a dental condition for compensation purposes is denied.

New and material evidence having been received, the claim of entitlement to class IV VA outpatient dental treatment is reopened and granted.  

An effective date earlier than June 2, 2003, for the grant of service connection for a chronic left hip strain is denied.

A disability rating in excess of 10 percent for tinnitus is denied.  

A compensable disability rating for left ear hearing loss is denied.  


REMAND

Of record is a February 17, 2007, letter from the Social Security Administration (SSA) indicating that the Veteran was awarded Social Security Disability (SSD) benefits effective from December 1, 2005.  Neither the SSA determination nor the records on which the determination was based are associated with the claims file.  The Board finds that a remand is necessary to request the SSA records, as they could be relevant to the remaining issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).

Accordingly, the remaining issues on appeal are REMANDED for the following action:

1.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.  All attempts to procure the records should be documented in the file.  If the records cannot be obtained, any negative responses should be associated with the claims file, and the Veteran and his representative should be notified of unsuccessful attempts to obtain the records, in order to allow the Veteran the opportunity to obtain and submit those records for review.

2.  When the development requested has been completed, the issues of entitlement to an earlier effective date for the grant of TDIU, to higher initial disability ratings for depression and the left hip disability, and to increased ratings for right femur and right and left tibia disabilities should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


